IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-92-273-CR


JANICE E. WILLIS,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT

NO. 91-228, HONORABLE FRED A. MOORE, JUDGE

 


PER CURIAM

	This is an appeal from a conviction for possession of marihuana.  Punishment was
assessed at confinement for ten (10) years, probated.
	Appellant has filed an amended motion to withdraw the appeal.  No decision of this
Court has been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App.
P. Ann. 59(b) (Pamph. 1992).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith; Justice B. A. Smith
   not participating]
Dismissed On Appellant's Amended Motion
Filed:  July 1, 1992
[Do Not Publish]